Case: 20-50433     Document: 00515813993         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 8, 2021
                                  No. 20-50433                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elton Vallare,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-547-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Elton Vallare was convicted of two counts of distribution of child
   pornography, one count of receipt of child pornography, and two counts of
   possession of child pornography. The district court sentenced him to a total
   of 240 months of imprisonment and 10 years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50433      Document: 00515813993          Page: 2   Date Filed: 04/08/2021




                                    No. 20-50433


          Vallare contends that his two sentences for possession of child
   pornography on different devices—a laptop computer and an external hard
   drive—are multiplicitous. He concedes that this argument is foreclosed by
   United States v. Planck, 493 F.3d 501, 503-05 (5th Cir. 2007), but he seeks to
   preserve the issue for further review.      The Government has filed an
   unopposed motion for summary affirmance in which it agrees that the issue
   is foreclosed.
          In Planck, 493 F.3d at 505, this court held that “[t]hrough different
   transactions, Planck possessed child pornography in three separate places—
   a laptop and desktop computer and diskettes—and, therefore, committed
   three separate crimes,” so the counts were not multiplicitous.         Thus,
   Vallare’s argument is foreclosed, and summary affirmance is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                         2